Citation Nr: 0531597	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for arthritis and 
degenerative disc disease of the cervical spine, currently 
evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from February 1948 to May 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision that, inter alia, assigned a 10 percent evaluation 
for the veteran's service-connected cervical spine 
disability. The veteran filed a notice of disagreement (NOD) 
in September 1995.  The RO issued a statement of the case 
(SOC) in March 1996 and received the veteran's substantive 
appeal later that month.

In September 1998, the veteran testified during a hearing 
before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record.

In April 1999, the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, the RO assigned a 30 percent evaluation for the 
veteran's service-connected cervical spine disability from 
August 22, 1994, the date of filing of his original claim.

In November 2000, the Board issued a decision that, inter 
alia, denied an evaluation greater than 30 percent for the 
veteran's service-connected arthritis and degenerative disc 
disease of the cervical spine.  The veteran, in turn, 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2002 Order, the 
Court vacated the Board's decision with respect to the issue 
of an increased rating for arthritis and degenerative disc 
disease of the cervical spine, and remanding the matter to 
the Board for further proceedings consistent with the Court's 
decision.

This matter was most recently held in abeyance pending a 
mandate from the United States Court of Appeals for the 
Federal Circuit regarding the Court's September 2002 Court 
decision affirming the denial of a rating greater than 20 
percent for multiple joint arthritis. In May 2003, the United 
States Court of Appeals for the Federal Circuit dismissed the 
veteran's appeal.  In July 2003, the United States Court of 
Appeals for the Federal Circuit issued its mandate, and 
returned the claims file to the Board.

In September 2003, the Board advised the veteran that the 
case had been returned to the Board and afforded the veteran 
the opportunity to submit additional evidence and/or argument 
pertinent to his claim on appeal.  The veteran did not submit 
any additional new evidence or argument, requesting, instead, 
that the Board proceed in adjudicating his appeal.

In January 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the June 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Medical evidence of record shows essentially severe 
limitation of motion of the cervical spine; there is no 
medical evidence of severe, recurrent attacks with 
intermittent relief; incapacitating episodes of at least four 
weeks during the past 12 months; cervical ankylosis (or 
disability comparable to anklyosis); or of any separately 
ratable neurological manifestation of cervical spine 
disability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for arthritis and degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through a March 2004 notice letter, a March 1996 SOC, as well 
as the June 2005 supplemental statement of the case (SSOC), 
the RO notified the veteran of the legal criteria governing 
the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflect that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him, the Board finds that the 
veteran has been put on notice to provide any evidence in his 
possession that pertains to the claim.  Accordingly, and on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 1995 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after notice 
was provided.  

As indicated above, the June 2005 SSOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the March 2004 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter, SOC, and 
SSOC (to include the Board's January 2004 remand) the veteran 
was afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and non-VA facilities.  The veteran has 
been afforded a number of VA examinations in connection with 
his claim; the reports of which are associated with the 
claims file.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any additional, 
existing evidence that is pertinent to the claim on appeal 
that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II. Factual Background

The veteran served on active duty from February 1948 to May 
1968. The service medical records show that he was treated 
for disorders including bilateral knee arthralgias. Post-
service VA X-rays of his knees revealed minor degenerative 
changes.

An RO decision in February 1970 granted service connection 
for, inter alia, arthritis of both knees; a 10 percent 
disability rating was assigned.

VA medical records dated from 1976 to 1978 show evaluation 
and treatment for several ailments including arthritis. An RO 
decision in April 1978 granted service connection for 
arthritis of the spine; the rating for the veteran's multiple 
joint arthritis remained 10 percent.

Following a VA orthopedic examination, an RO decision in 
November 1983 rated the veteran's service-connected joint 
pathology as arthritis of multiple joints with degenerative 
disc disease of the cervical and lumbosacral spine and 
increased the rating from 10 percent to 50 percent.

The veteran underwent a VA orthopedic examination in May 1995 
to evaluate his cervical spine and lumbar spine disabilities.  
He complained of constant neck and back pain.  Clinical 
evaluation revealed no limitation of spine mobility; he 
complained of pain on extremes of motion.  Neurovascular 
examination was normal; there was no radiculopathy.  It was 
noted the veteran preferred to walk with a cane; there was no 
posture abnormality or fixed deformity, aside from mild 
scoliosis of the lumbar spine region.  Range of motion of the 
cervical spine was recorded as follows: forward flexion to 30 
degrees; backward extension to 30 degrees; lateral flexion to 
40 degrees, bilaterally; and rotation to 55 degrees, 
bilaterally.  Range of motion of the lumbar spine was 
recorded as follows: forward flexion to 95 degrees; backward 
extension to 30 degrees; lateral flexion to 40 degrees, 
bilaterally; and rotation to 40 degrees, bilaterally.  It was 
again noted that the veteran complained of pain over extreme 
movements.  An X-ray examination of the cervical spine 
revealed severe degenerative changes.  X-rays of the lumbar 
spine showed scoliosis and severe degenerative changes.  The 
pertinent diagnoses were degenerative joint disease of the 
cervical spine and lumbar spine, confirmed by X-rays, with 
pain on extremes of motion and no limitation of mobility.  In 
October 1996, the veteran had another VA examination for his 
low back disorder, and findings were essentially the same as 
at the 1995 examination.

On VA examination in October 1999, it was reported that the 
veteran had frequent episodes of arthritis of the back and 
neck.  The veteran noted that arthritis flare-ups were a 
daily occurrence and that precipitating factors include 
changes in the weather. It was noted that the veteran stated 
that he believed his motility was very limited and that 
during the flare-ups he had more than a 50 percent reduction 
in his always-limited activity.  Joint pain and cracking of 
the joints were noted to be present with motion.  The veteran 
reportedly used a harness with water weights for cervical 
extension during flare-ups and when he is lying down.  The 
veteran stated that he believed that his arthritis and heart 
disease have practically incapacitated him and have limited 
his daily activity.  On physical examination, it was noted 
that flexion of the neck was okay but extension was painful 
and restricted. Specific examination of the cervical spine 
revealed extensive degenerative changes of the cervical spine 
with multilevel disc space narrowing.  The examiner stated 
that there has been a progression of disease since the 
previous examination in 1995.  The final diagnosis included 
severe degenerative arthritis of the cervical spine with 
multilevel disc space narrowing.

In March 2000, the RO increased the disability rating for the 
veteran's arthritis and degenerative disc disease of the 
cervical spine from 10 percent to 30 percent, effective 
August 22, 1994.

According to a January 2005 VA examination report, the 
veteran complained of neck pain for the last 35 years.  The 
physical examination revealed that the veteran had no muscle 
atrophy of the upper extremities.  Based on nerve conduction 
study results, it was the examiner's impression that the 
veteran had peripheral neuropathy secondary to diabetes 
mellitus.

A January 2005 MRI of the veteran's cervical spine, performed 
by a private medical facility, revealed moderate diffuse 
cervical spondylosis with multifocal disc bulges, resulting 
in a mild narrowing of the central canal at C2/3 and C4/5 
with slight cord flattening.  There was scattered bilateral 
neural foraminal narrowing, which was noted as mild to 
moderate, and most pronounced on the right at C4/5 and on the 
left at C3/4.  No focal disc protrusion, intrinsic cord 
abnormality, or subluxation was demonstrated.

In a subsequent April 2005 VA opinion, based on a review of 
the seven volumes of claims folders, it was concluded that 
there was no evidence of neurological impairment secondary to 
cervical disk disease, and no evidence of ankylosis.  The 
neurological problems described by the veteran were more than 
likely secondary to his diabetes mellitus.  His neck pain was 
secondary to his cervical spondylosis and disk degeneration.  
The veteran had no incapacitating episodes, and his disk 
disease was described as mild to moderate. 

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

The Board notes that the RO has addressed, and given the 
veteran notice of, the former and revised rating criteria.  
(See  in the May 2004 rating decision.  

The Board points out that, regardless of whether the former 
or revised criteria is considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Prior to September 26, 2003, disorders of the cervical spine 
were evaluated under Diagnostic Code 5290, for limitation of 
motion of the cervical spine, which provides for a 30 percent 
evaluation for severe limitation of motion.  38 C.F.R. 
§ 4.71a (2003).  Unfavorable ankylosis of the cervical spine 
warranted a 40 percent rating and favorable ankylosis 
warranted a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2003).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2003).  

With respect to the revised criteria for disabilities of the 
spine (General Rating Formula for Diseases and Injuries of 
the Spine), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent evaluation.  
Forward flexion of the cervical spine 15 degrees or less or 
favorable ankylosis of the entire cervical spine, warrants a 
30 percent evaluation.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees warrants a 20 percent evaluation.  
See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003).  Additionally, 
in particular, Under Note (1), evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately under the appropriate Diagnostic Code.  Under Note 
(2), for VA compensation purposes, normal forward flexion, 
backward extension, and left and right lateral flexion of the 
cervical spine are from zero to 45 degrees.  Left and right 
lateral rotation is zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  
Finally, under Note (5), for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranting a 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the revised criteria, intervertebral disc syndrome will 
be evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

In the instant case, prior to September 26, 2003, the 
veteran's service-connected arthritis and degenerative disc 
disease of the cervical spine has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5290, indicating that the veteran has arthritis 
evaluated on the basis of limitation of motion of the 
cervical spine (consistent with the provisions of Diagnostic 
Code 5003).  See 38 C.F.R. § 4.27.  This is the maximum 
rating under Diagnostic Code 5290, which was in effect prior 
to September 26, 2003.  

Inasmuch as the 30 percent rating assigned prior to September 
26, 2003, is the maximum rating assignable under Diagnostic 
Code 5290, for limitation of motion, and he could not receive 
a higher evaluation under that diagnostic code under any 
circumstances, any further discussion of the DeLuca factors 
is unnecessary.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The Board further finds that a rating in excess of 30 percent 
is not warranted on or after September 26, 2003, pursuant to 
renumbered Diagnostic Code 5242, because unfavorable 
ankylosis of the entire cervical spine has not been shown.

While a specific diagnosis of intervertebral disc syndrome 
has not been rendered, the Board notes that the 
characterization of the veteran's disability includes 
degenerative disc disease (evidenced by narrowing of disc 
space).  Hence, the Board also has considered evaluating the 
disability, alternatively, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to September 
23, 2002.  The Board finds that the evidence of record dated 
prior to September 23, 2002, does not more nearly approximate 
severe intervertebral disc syndrome with recurrent attacks 
and intermittent relief.

In this case, while the veteran complained of experiencing 
pain, there is no objective evidence of any radiculopathy or 
neurological symptoms associated with cervical spine 
disability documented in the evidence dated prior to 
September 23, 2002.  Moreover, even considering the veteran's 
assertions of frequent flare-ups of pain necessitating the 
use of Tylenol, there is no basis for characterizing the 
veteran's cervical disability as more than moderate, overall.  

This would warrant assignment of no more than a 20 percent 
evaluation under Diagnostic Code 5293, clearly less than the 
30 percent currently assigned.  As an overall severe 
condition has not been shown, there is no basis for 
assignment of the next higher, 40 percent, evaluation under 
Diagnostic Code 5293. It logically follows that the criteria 
for the maximum 60 percent evaluation under that diagnostic 
code prior to September 23, 2002, likewise have not been met.

The Board also finds that a rating in excess of 30 percent is 
not warranted on or after September 23, 2002, because the 
medical findings do not more nearly approximate 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months, 
pursuant to the revised regulations in effect at that time.  
Diagnostic Code 5243 (2005).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. §  3.321 (2005) (cited to by the RO in 
the June 2005 SSOC).  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  The condition also is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards. In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
veteran's cervical spine disability is appropriately 
evaluated as 30 percent disabling, and that there is no basis 
for assignment of a higher rating under either the former or 
revised applicable rating evaluation; hence, the claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for arthritis and 
degenerative disc disease of the cervical spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


